                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE


 PHYLLIS G. WILLIAMS,                                  )
                                                       )
                         Plaintiff,                    )
                                                       )
 v.                                                    )       No. 3:18-CV-00393-JRG-DCP
                                                       )
 WILLIAM S. MASSA, III,                                )
                                                       )
                         Defendant.                    )


                                              ORDER

        This matter is before the Court on a sua sponte review of the record. Plaintiff filed this

civil action on September 19, 2018, [Compl., Doc.1], and she executed service on October 15,

2018, [Executed Summons, Doc. 8]. Defendant has filed no answer or other responsive pleading,

see Fed. R. Civ. P. 12(a), (b), and Plaintiff has taken no action to pursue default, see Fed. R. Civ.

P. 55(a), or any other relief.

        Within fourteen days from the date of this Order, Plaintiff is therefore ORDERED to

SHOW CAUSE as to why the Court should not dismiss this action for failure to prosecute. See

Fed. R. Civ. P. 41(b) (permitting courts to dismiss the claims against a defendant when a plaintiff

fails to prosecute her case and stating that the dismissal “operates as an adjudication on the

merits”); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630–33 (1962) (recognizing that courts

may sua sponte raise Federal Rule of Civil Procedure 41(b) when a plaintiff fails to prosecute her

case). Plaintiff’s failure to respond to this Order may result in the dismissal of this action without

further notice.

        So ordered.




Case 3:18-cv-00393-JRG-DCP Document 9 Filed 11/14/18 Page 1 of 2 PageID #: 25
      ENTER:


                                          s/J. RONNIE GREER
                                     UNITED STATES DISTRICT JUDGE




                                      2

Case 3:18-cv-00393-JRG-DCP Document 9 Filed 11/14/18 Page 2 of 2 PageID #: 26
